Case 4:20-cv-01350-O Document 7 Filed 01/15/21              Page 1 of 2 PageID 20



                          UNITED STATES DISTRICT COURT
                                    FOR THE
                           NORTHERN DISTRICT OF TEXAS

CECELIA KIRKWOOD,                            )
                                             )
                                             )
              Plaintiff                      )
                                             ) Case No.: 4:20-cv-01350-O
       v.                                    )
                                             )
CITIZENS DISABILITY, LLC,                    )
                                             )
                                             )
              Defendant                      )
                                             )

                      NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: January 15, 2021                    BY: /s/ Amy L.B. Ginsburg
                                           Amy L.B. Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888 ext. 167
                                           Facsimile: (877) 600-2112
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
Case 4:20-cv-01350-O Document 7 Filed 01/15/21                 Page 2 of 2 PageID 21



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2021, a true and correct copy of

the foregoing pleading served via mail to the below:


Liam C. Floyd
Stanzler Levine LLC
37 Walnut Street, Suite 200
Wellesley, MA 02481
Phone: (617) 482-3198
Email: lfloyd@stanzlerlevine.com
Attorney for the Defendant


                                             /s/ Amy L.B. Ginsburg
                                             Amy L.B. Ginsburg, Esquire
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888 ext. 167
                                             Facsimile: (877) 600-2112
                                             Email: aginsburg@creditlaw.com
                                             Attorney for Plaintiff
